DETAILED ACTION
This office action is responsive to communication(s) filed on 5/27/2021.
Any citation of the instant specification is as published in US Patent Application Publication 20220011931.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims Status
Claims 1-20 are pending and are currently being examined.
Claim 1 is independent.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 1:
Claim 1 recites the limitation "the any one identifier" within the limitation of “presenting exhibited information of the any one identifier on the touch-controlled screen”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-20:
Claims 2-20 depend upon claim 1 and are also rejected at least for inheriting the same deficiency as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen; Alexander C. et al. (hereinafter Chen – US 20160232878 A1) in view of Lewak, Stanislaw (hereinafter Lewak – US 20050066291 A1). 

Independent Claim 1:
Chen teaches A method of displaying and interaction of information, comprising: 
[…]; in response to a touch-controlling operation to the identifier, presenting exhibited information of the any one identifier on the touch-controlled screen. (a user touches a portion of an interactive media wall to select, for display by the media wall, from a menu of media content, ¶ 17 and fig. 1. Since the claimed information is presented/displayed, the information is also considered to be “exhibited information”. For examination purposes, the examiner interprets presenting exhibited information of the any one identifier as displaying/presenting information related to the identifier that received the touch-controlling operation.)
Chen does not appear to expressly teach “displaying a frame on a touch-controlled screen having a plurality of interaction regions, wherein the frame comprises a plurality of identifiers, a displaying position of each identifier of the plurality of identifiers on the touch-controlled screen changes over time, to form a displaying trajectory of the identifier, and the displaying trajectory of the identifier is distributed in the plurality of interaction regions;” and that the presenting is done “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions”. 
However, Lewak teaches/suggests 
displaying a frame on a touch-controlled screen having a plurality of interaction regions, (touch sensitive display displays menus of any size 
wherein the frame comprises a plurality of identifiers, (e.g., e1, e2, e3, and e4, ¶ 80 and fig. 22)
a displaying position of each identifier of the plurality of identifiers on the touch-controlled screen changes over time, to form a displaying trajectory of the identifier, and the displaying trajectory of the identifier is distributed in the plurality of interaction regions; (the displayed menu may appear to spin/rotate, replacing one or more previously menu options with new menu options, ¶ 80)
that the presenting is done “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions”, (non-modifier menu items are moved to [are entered to] regions M2 and M3 in order to be selectable, ¶¶ 78-79 and fig. 21.). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen to include “displaying a frame on a touch-controlled screen having a plurality of interaction regions, wherein the frame comprises a plurality of identifiers, a displaying position of each identifier of the plurality of identifiers on the touch-controlled screen changes over time, to form a displaying trajectory of the identifier, and the displaying trajectory of the identifier is distributed in the plurality of interaction regions;” and that the presenting is done “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions”, as taught/suggested by Lewak.
One would have been motivated to make such a combination in order to improve the efficiency and ease of data selections/entry of the method (Lewak, ¶ 8).
Further concerning claim(s) 1: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “under the condition that the displaying position of the identifier has entered any one interaction region of the plurality of interaction regions…presenting exhibited information”, without positively reciting a step in which the condition is actually met (as opposed to optionally met). Similar conditional statements (“under the condition”) appear in method claims 2-3 and 12.

Claim 4:
	The rejection of claim 1 is incorporated. Lewak further teaches wherein the identifier comprises a graphic identifier and/or a text mark. (text marks such as "e1", "e2" or "e3", Lewak ¶ 81)

Claim 13:
	The rejection of claim 1 is incorporated. Chen, as modified, further teaches
A device of displaying and interaction of information, wherein the device comprises a controller and a touch-controlled screen; (touchscreen, Chen ¶ 17; media wall with computing module, Chen ¶ 61 and Chen fig. 5)
	the touch-controlled screen has a plurality of interaction regions; (multiple users interacting with the same display in different portions of the display, Chen Abstract, Chen ¶¶ 28 and 57 and Chen fig. 1)
	and the controller is configured for implementing the method according to claim 1. (see mapping of claim 1)

Claim 14:
	The rejection of claim 13 is incorporated. Chen further teaches wherein the touch-controlled screen has three interaction regions that are arranged side by side. (three presentations, associated with multiple users, are displayed, on visual portions of the media wall, side by side, Chen fig. 1 and Chen ¶¶ 5, 17 and 33) 

Claim 15:
	The rejection of claim 13 is incorporated. Chen further teaches wherein the touch-controlled screen is a touch-controlled spliced screen that is formed by splicing a plurality of sub-touch-controlled screens, and each of the interaction regions comprises at least one of the sub-touch-controlled screens. (each of the portals are separately displayed on the media wall touch screen, Chen fig. 1 and Chen ¶¶ 5, 17 and 33) 

Claims 16 and 17:
Claim(s) 16 and 17 is/are directed to a computer device and computer-readable medium for performing the steps of the method in claim 1, and are rejected using similar rationale(s).

Claim(s) 2-3, 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Lewak (US 20050066291 A1), as applied to claims 1 and 16-17 above, and further in view of Pering; Trevor et al. (hereinafter Pering – US 20100169791 A1).

Claim 2:
	The rejection of claim 1 is incorporated. Chen further teaches
wherein before the step of, in response to the touch-controlling operation to the identifier, presenting the exhibited information of the any one identifier on the touch-controlled screen, the method further comprises:
detecting whether an interaction mode of the touch-controlled screen is a single-person interaction mode or a multi-person interaction mode; (portals varying in size and position based on whether one or more users are viewing the specific content, ¶ 33)
and the step of, in response to the touch-controlling operation to the identifier, presenting the exhibited information of the any one identifier on the touch-controlled screen comprises:
[…];
[…] under the condition that it is detected that the interaction mode of the touch-controlled screen is the multi-person interaction mode, in response to a touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region. (a user touches a portion of an interactive media wall to select, for display by the media wall, from a menu of media content, Chen ¶ 17 and Chen fig. 1. And such displays are through portals that are displayed on the media wall, depending on the multiple users viewing the content, Chen ¶ 33 and Chen fig. 1)
Chen does not appear to expressly teach that the presenting is performed under the condition that it is detected that the interaction mode of the touch-controlled screen is the single-person interaction mode, in response to a touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen. 
However, Pering teaches/suggests that the presenting is performed under the condition that it is detected that the interaction mode of the touch-controlled screen is the single-person interaction mode, in response to a touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen (a single user displays content in full-screen to maximize use of screen real-estate, ¶ 17). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of  the presenting is performed under the condition that it is detected that the interaction mode of the touch-controlled screen is the single-person interaction mode, in response to a touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen, as taught/suggested by Pering.
One would have been motivated to make such a combination in order to arrive at a more efficient method that allows the one person viewing the content to maximize the real estate of the media wall (adjust portal size to one person, Chen ¶ 33; maximize real estate of screen, Pering ¶ 17).

Claim 3:
	The rejection of claim 2 is incorporated. Chen further teaches 
 The method according to claim 2, wherein the step of detecting whether the interaction mode of the touch-controlled screen is a single-person interaction mode or a multi-person interaction mode comprises:
	collecting scene images in front of the interaction regions and performing image recognition, to acquire quantities of users in front of each of the interaction regions; (users’ presence is identified as being proximate to portions of the display. E.g., by using sensors, including image recognition sensors, such as face, retina, and fingerprint recognition sensors, Chen ¶¶ 4-5, 17 and 24)
	under the condition that a sum of the quantities of the users in front of each of the interaction regions is equal to 1, determining that the interaction mode of the touch-controlled screen is the single-person interaction mode; (one or more users interact with the media wall, Chen ¶ 33)
	and under the condition that a sum of the quantities of the users in front of each of the interaction regions is greater than 1, determining that the interaction mode of the touch-controlled screen is the multi-person interaction mode. (one or more users interact with the media wall, Chen ¶ 33)

Claim 8:
	The rejection of claim 2 is incorporated. Chen further teaches wherein the exhibited information of the identifier comprises: at least one of text information, image information and a sub-identifier of the identifier. (media content is for example, movies and images, Chen ¶ 14) 

Claims 18 and 20:
Claim(s) 18 and 20 is/are directed to a computer device and computer-readable medium for performing the steps of the method in claim 2, and are rejected using similar rationale(s).	

Claim 19:
Claim(s) 19 is/are directed to a computer device for performing the steps of the method in claim 3, and is rejected using similar rationale(s).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Lewak (US 20050066291 A1), as applied to claim 4 above, and further in view of Nakamura; Keigo (hereinafter Nakamura – US 20110131528 A1).

Claim 5:
	The rejection of claim 4 is incorporated. Lewak further teaches
wherein the respective displaying trajectories of the plurality of identifiers are a plurality of orbit trajectories that revolve around a predetermined center point; […]. (data items rotated in a circular menu either clockwise or counter-clockwise, Lewak ¶¶ 11, 79, 81 and figs. 21-24)
Chen does not appear to expressly teach and a size of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier. 
However, Nakamura teaches/suggests and a size of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier (menu items with higher frequency of user are displayed with a larger size, ¶ 89). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein a size of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier, as taught/suggested by Nakamura.


Claim 6:
	The rejection of claim 4 is incorporated. Lewak further teaches
wherein the respective displaying trajectories of the plurality of identifiers are a plurality of orbit trajectories that revolve around a predetermined center point; […]. (data items rotated in a circular menu either clockwise or counter-clockwise, Lewak ¶¶ 11, 79, 81 and figs. 21-24)
Chen does not appear to expressly teach and a size of the displaying trajectory of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier. 
However, Nakamura teaches/suggests and a size of the displaying trajectory of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier (menu items with higher frequency of user are displayed with a larger size, ¶ 89). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein a size of the displaying trajectory of each identifier of the plurality of identifiers changes with a frequency of touch-controlling operations to the identifier, as taught/suggested by Nakamura.
One would have been motivated to make such a combination to arrive at a more user-friendly method that reduces selection burden of the user (Nakamura ¶ 34).

Claim 7:
	The rejection of claim 5 is incorporated. Nakamura further teaches
wherein the changing of the size of the identifier with the frequency of the touch-controlling operations to the identifier comprises: increasing the size of the identifier with increasing of the frequency of the touch-controlling operations to the identifier; (menu items with higher frequency of user are displayed with a larger size, Nakamura ¶ 89)
or the changing of the size of the displaying trajectory of the identifier with the frequency of the touch-controlling operations to the identifier comprises: increasing a radius of the displaying trajectory of the identifier with increasing of the frequency of the touch-controlling operations to the identifier. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Lewak (US 20050066291 A1) and Pering (US 20100169791 A1), as applied to claim 8 above, and further in view of O'Byrne; David Niall et al. (hereinafter O'Byrne – US 20140229891 A1).

Claim 9:
	The rejection of claim 8 is incorporated. Chen further teaches exhibition pages comprises text information and/or image information. (media content is for example, movies and images, Chen ¶ 14) 
 wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a plurality of exhibition pages on the any one interaction region, wherein each of the plurality of exhibition pages comprises text information and/or image information in a form of a buoyed layer; and in response to a sliding touch-controlling operation in the any one interaction region, displaying one exhibition page of the plurality of exhibition pages on top and in center. 
However, O'Byrne teaches/suggests 
wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region comprises:
in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a plurality of exhibition pages on the any one interaction region, wherein each of the plurality of exhibition pages comprises text information and/or image information in a form of a buoyed layer; (¶ 30)
and in response to a sliding touch-controlling operation in the any one interaction region, displaying one exhibition page of the plurality of exhibition pages on top and in center. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the any one interaction region comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a plurality of exhibition pages on the any one interaction region, wherein each of the plurality of exhibition pages comprises text information and/or image information in a form of a buoyed layer; and in response to a sliding touch-controlling operation in the any one interaction region, displaying one exhibition page of the plurality of exhibition pages on top and in center, as taught/suggested by O'Byrne.
One would have been motivated to make such a combination in order to arrive at a more flexible, user friendly method, allowing for users to drag displayed windows to different positions on the display (O'Byrne ¶ 30).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Lewak (US 20050066291 A1) and Pering (US 20100169791 A1), as applied to claim 8 above, and further in view of Tanaka; Kiyoaki et al. (hereinafter Tanaka – US 20150261402 A1).

Claim 10:
	The rejection of claim 8 is incorporated. Chen does not appear to expressly teach wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list of the identifier in a sub-identifier displaying region of the touch-controlled screen, and presenting, in an information displaying region of the touch-controlled screen, text information and/or image information of a sub-identifier of the sub-identifier list that is currently in a center position, and in response to a sliding touch-controlling operation to the sub-identifier list or a clicking touch-controlling operation to one sub-identifier of the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position; or in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list corresponding to the identifier in a sub-identifier displaying region of the touch-controlled screen, in response to a sliding touch-controlling operation to the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position, and in response to a clicking touch-controlling operation to the sub-identifier in the center position, presenting an exhibition page that comprises text information and/or image information in a form of a buoyed layer of the sub-identifier.
However, Tanaka teaches/suggests 
wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen comprises:
in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list of the identifier in a sub-identifier displaying region of the touch-controlled screen, and presenting, in an information displaying region of the touch-controlled screen, text information and/or image information of a sub-identifier of the sub-identifier list that is currently in a center position, and in response to a sliding touch-controlling operation to the sub-identifier list or a clicking touch-controlling operation to one sub-identifier of the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position; (a number of menus having several selection levels are displayed and navigated by user selections, wherein the currently selected menu set displays at the center of the display unit, Abstract and ¶¶ 50-51 and 76-77 and figs. 4 and 10)
or in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list corresponding to the identifier in a sub-identifier displaying region of the touch-controlled screen, in response to a sliding touch-controlling operation to the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position, and in response to a clicking touch-controlling operation to the sub-identifier in the center position, presenting an exhibition page that comprises text information and/or image information in a form of a buoyed layer of the sub-identifier.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen comprises: in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list of the identifier in a sub-identifier displaying region of the touch-controlled screen, and presenting, in an information displaying region of the touch-controlled screen, text information and/or image information of a sub-identifier of the sub-identifier list that is currently in a center position, and in response to a sliding touch-controlling operation to the sub-identifier list or a clicking touch-controlling operation to one sub-identifier of the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position; or in response to the touch-controlling operation to the identifier in the any one interaction region, presenting a sub-identifier list corresponding to the identifier in a sub-identifier displaying region of the touch-controlled screen, in response to a sliding touch-controlling operation to the sub-identifier list, changing the sub-identifier of the sub-identifier list that is in the center position, and in response to a clicking touch-controlling operation to the sub-identifier in the center position, presenting an exhibition page that comprises text information and/or image information in a form of a buoyed layer of the sub-identifier, as taught/suggested by Tanaka.
One would have been motivated to make such a combination in order to improve the usability of the method by making it easier to recognize with menu set is currently selected (Tanaka, ¶¶ 76-77).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Lewak (US 20050066291 A1) and Pering (US 20100169791 A1) and Tanaka (US 20150261402 A1), as applied to claim 10 above, and further in view of Molgaard; Claus et al. (hereinafter Molgaard – US 20140354845 A1).

Claim 11:
	The rejection of claim 10 is incorporated. Chen does not appear to expressly teach wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen further comprises: presenting a navigation bar in a navigation displaying region of the touch-controlled screen, wherein the navigation bar comprises at least one of: the other identifiers of the plurality of identifiers, and a returning identifier. 
However, Molgaard teaches/suggests wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen further comprises: presenting a navigation bar in a navigation displaying region of the touch-controlled screen, wherein the navigation bar comprises at least one of: the other identifiers of the plurality of identifiers, and a returning identifier. (displaying navigation bar including multiple other selectable items during a full screen presentation, ¶ 62)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen wherein the step of, in response to the touch-controlling operation to the identifier in the any one interaction region, presenting the exhibited information of the identifier on the touch-controlled screen in full screen further comprises: presenting a navigation bar in a navigation displaying region of the touch-controlled screen, wherein the navigation bar comprises at least one of: the other identifiers of the plurality of identifiers, and a returning identifier, as taught/suggested by Molgaard.
One would have been motivated to make such a combination in order to afford easy navigation through multiple items (Molgaard, ¶ 77).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160232878 A1) in view of Lewak (US 20050066291 A1) and Pering (US 20100169791 A1), as applied to claim 2 above, and further in view of Dashwood; Timothy (hereinafter Dashwood – US 20170295361 A1).

Claim 12:
	The rejection of claim 2 is incorporated. Chen does not appear to expressly teach further comprising: under the condition that the exhibited information of the identifier is being presented on the any one interaction region or presented on the touch-controlled screen in full screen, judging whether a touch-controlling operation to the exhibited information is received within a preset duration threshold, and if no, stopping presenting the exhibited information of the identifier. 
However, Dashwood teaches/suggests further comprising: under the condition that the exhibited information of the identifier is being presented on the any one interaction region or presented on the touch-controlled screen in full screen, judging whether a touch-controlling operation to the exhibited information is received within a preset duration threshold, and if no, stopping presenting the exhibited information of the identifier. (when touch inactivity time satisfies a threshold, user interface is removed 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chen to further comprise under the condition that the exhibited information of the identifier is being presented on the any one interaction region or presented on the touch-controlled screen in full screen, judging whether a touch-controlling operation to the exhibited information is received within a preset duration threshold, and if no, stopping presenting the exhibited information of the identifier as taught/suggested by Dashwood.
One would have been motivated to make such a combination in order arrive at a more efficient method that prevents unattended display displayed objects from taken up display space (Dashwood, ¶¶ 25 and 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Beck; Kyle Thomas et al. US 20180181245 A1, pertinent for disclosing multiple users concurrently providing touch inputs to a computing system (¶ 12 and fig. 13).
Berger, JR.; Roy H. et al. US 20180253163 A1, pertinent for disclosing switching from a single-user mode to a multi-user mode (¶ 45).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175